                                         Case 5:20-cv-03664-LHK Document 110 Filed 03/05/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11
                                  12     CHASOM BROWN, et al.,                           Case No. 20-CV-03664-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                        ORDER RE: PLAINTIFFS’ RESPONSE
                                  14            v.                                       Re: Dkt. No. 109

                                  15     GOOGLE LLC,
                                  16                  Defendant.
                                  17
                                  18         The date by which Plaintiffs may file a brief response is extended from March 6, 2021 to

                                  19   March 8, 2021. See ECF No. 109.

                                  20   IT IS SO ORDERED.

                                  21   Dated: March 5, 2021

                                  22
                                  23                                                ___________________________________
                                                                                    LUCY H. KOH
                                  24                                                United States District Judge
                                  25
                                  26
                                  27
                                                                                     1
                                  28
                                       Case No. 20-CV-03664-LHK
                                       ORDER RE: PLAINTIFFS’ RESPONSE
